 


110 HR 2723 IH: Children's Health Care Quality Act
U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2723 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2007 
Ms. DeGette (for herself and Mrs. Bono) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to establish programs to improve the quality, performance, and delivery of pediatric care. 
 
 
1.Short titleThis Act may be cited as the Children's Health Care Quality Act.
2.FindingsCongress makes the following findings:
(1)Children have unique health care needs and experiences, which are often not comparable to adult health care needs and experience, and they require specialized medical expertise.
(2)The delivery of health care is increasingly being transformed by the use of quality and performance measures by consumers, insurers, and providers.
(3)A majority of public and private sector investments in the development of quality and performance measures have focused on the experience of adults, particularly the elderly.
(4)As a result, the supply of approved and demonstrated quality measures for children’s health care, especially pediatric inpatient care, is limited.
(5)Growing numbers of insurers, as well as the Medicaid program and the State Children’s Health Insurance Program (SCHIP), are using publicly available measures, which means they have only limited options for measures of pediatric care.
(6)A 2006 national survey found that most State Medicaid programs and SCHIP use largely primary care measures for children, which have been developed and selected as part of the measures States use to fulfill requirements for evaluating health plan performance, not provider performance, under the Medicaid program.
(7)The Centers for Medicare & Medicaid Services (CMS), through its administration of the Medicaid program and SCHIP, is the nation’s largest payer of health care for children, covering 1 in every 3 children and more than half of all infants in the Nation. However, CMS lacks explicit authority and has not committed resources to invest in the development of quality and performance measures for children commensurate to the magnitude of pediatric care the agency pays for.
(8)Most States do not have a large enough population of children upon which to develop appropriate measures, particularly for the treatment of serious and complex conditions that only small numbers of children in any one state may experience.
(9)Quality and performance measures should be evidence-based, approved for use through a recognized national consensus development process, and appropriate for public reporting, such as evidence-based hospital measures endorsed by the National Quality Forum and recommended for public reporting by the Hospital Quality Alliance on the Hospital Compare tool on the website of the Department of Health and Human Services.
(10)The Federal Government should have both the legal authority and financial resources to invest in the private sector’s development and demonstration of measures of quality and performance of health care for children, including pediatric inpatient care. The Federal Government should utilize such authority and resources to increase the availability of measures for children for use by public and private health coverage programs.
IAdvancing new quality and performance measures for children’s health care
101.Pediatric quality and performance measures programTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended—
(1)by redesignating section 1939 as section 1941; and
(2)by inserting after section 1938 the following:

1939.Pediatric quality and performance measures program
(a)EstablishmentThe Secretary, acting through the Administrator of the Centers for Medicare & Medicaid Services and in consultation with the Director of the Agency for Healthcare Research and Quality, shall establish a program to encourage and support the development of new and emerging quality and performance measures for providers of pediatric care through the activities described in subsection (c). In establishing the program, gaps in existing evidence-based measures and priority areas for advancement shall be identified.
(b)PurposeThe purpose of the program is to ensure that—
(1)evidence-based pediatric quality and performance measures are developed; and
(2)such measures are available for States, other purchasers of pediatric health care services, health care providers, and consumers to use.
(c)Program activities
(1)Identifying quality and performance measures for providers of pediatric services and opportunities for new measuresNot later than 3 months after the date of enactment of this section, the Secretary shall identify quality and performance measures for providers of pediatric services and opportunities for the development of new measures, taking into consideration existing evidence-based measures. In conducting this review, the Secretary shall convene and consult with representatives of—
(A)States;
(B)pediatric hospitals, pediatricians, and other pediatric health professionals;
(C)national organizations representing—
(i)consumers of children’s health care; and
(ii)purchasers of children’s health care;
(D)experts in pediatric quality and performance measurement; and
(E)a voluntary consensus standards setting organization and other organizations involved in the advancement of consensus on evidence-based measures of health care.
(2)Developing, validating, and testing new measuresThe Secretary shall award grants or contracts to eligible entities (as defined in subsection (d)(1)) for the development, validation, and testing of new and emerging quality and performance measures for providers of pediatric services. Such measures shall—
(A)provide consumers and purchasers (including States and beneficiaries under the program under this title and title XXI) with information about provider performance and quality; and
(B)assist health care providers in improving the quality of the items and services they provide and their performance with respect to the provision of such items and services.
(3)Achieving consensus on evidence-based measuresThe Secretary shall award grants or contracts to eligible consensus entities (as defined in subsection (d)(2)) for the development of consensus on evidence-based measures for pediatric care that have broad acceptability in the health care industry.
(d)Eligible entities
(1)Development, validation, and testingFor purposes of paragraph (2) of subsection (c), the term eligible entity means—
(A)organizations with demonstrated expertise and capacity in the development and evaluation of pediatric quality and performance measures;
(B)an organization or association of health care providers with demonstrated experience in working with accrediting organizations in developing pediatric quality and performance measures; and
(C)a collaboration of national pediatric organizations working to improve pediatric quality and performance measures.
(2)Achievement of consensusFor purposes of paragraph (3) of such subsection, the term eligible consensus entity means an organization, including a voluntary consensus standards setting organization, involved in the advancement of consensus on evidence-based measures of health care.
(e)Ongoing authority To update and adjust pediatric measuresThe Secretary may update and adjust measures developed and advanced under the program under this section in accordance with—
(1)any changes that a voluntary consensus standards setting organization determines should be made with respect to such measures; or
(2)new evidence indicating the need for changes with respect to such measures.
(f)Addition of pediatric consumer assessment measures to CAHPS Hospital Survey conducted by AHRQThe Director of the Agency for Healthcare Research and Quality shall ensure that consumer assessment measures for hospital services for children are added to the Consumer Assessment of Healthcare Providers and Systems (CAHPS) Hospital survey conducted by such Agency.
(g)AppropriationThere are authorized to be appropriated and there are appropriated, for the purpose of carrying out this section, $10,000,000, for each of fiscal years 2008 through 2012, to remain available until expended..
IIState transformation grants for pediatric care
201.Grants to states for demonstration projects transforming delivery of pediatric careTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.), as amended by section 101, is amended by inserting after section 1939 the following:

1940.Grants to state for demonstration projects transforming delivery of pediatric care
(a)EstablishmentThe Secretary, acting through the Administrator of the Centers for Medicare & Medicaid Services, shall establish demonstration projects, including demonstration projects in each of the 4 categories described in subsection (d), to award grants to States to improve the delivery of health care services provided to children under this title and title XXI.
(b)DurationThe demonstration projects shall be conducted for a period of 4 years.
(c)EligibilityA State shall not be eligible to receive a grant under this section unless the State has demonstrated experience or commitment to the concept of transformation in the delivery of pediatric care.
(d)Categories of projectsThe following categories of projects are described in this subsection:
(1)Health information technology systemsProjects for developing health information technology systems, including technology acquisition, electronic health record development, data standards development, and software development, for pediatric hospital and physician services and other community-based services; implementing model systems; and evaluating their impact on the quality, safety, and costs of care.
(2)Disease managementProjects for providing provider-based care disease management for children with chronic conditions (including physical, developmental, behavioral, and psychological conditions), demonstrating the effectiveness of provider-based management models in promoting better care, reducing adverse health outcomes, and preventing avoidable hospitalizations.
(3)Evidence-based quality improvementsProjects for implementing evidence-based approaches to improving efficiency, safety, and effectiveness in the delivery of hospital care for children across hospital services, evaluating the translation of successful models of such evidence-based approaches to other institutions, and the impact of such changes on the quality, safety, and costs of care.
(4)Quality and performance measures for providers of children’s health care servicesProjects to pilot test evidence-based pediatric quality and performance measures for inpatient hospital services, physician services, or services of other health professionals, determining the reliability, feasibility, and validity of such measures, and evaluating their potential impact on improving the quality and delivery of children’s health care. To the extent feasible, such measures shall have been approved by consensus standards setting organizations.
(e)Uniform metricsThe Secretary shall establish uniform metrics (adjusted, as appropriate, for patient acuity), collect data, and conduct evaluations with respect to each demonstration project category described in subsection (d). In establishing such metrics, collecting such data, and conducting such evaluations, the Secretary shall consult with—
(1)experts in each such demonstration project category;
(2)participating States;
(3)national pediatric provider organizations;
(4)health care consumers; and
(5)such other entities or individuals with relevant expertise as the Secretary determines appropriate.
(f)Evaluation and reportThe Secretary shall evaluate the demonstration projects conducted under this section and submit a report to Congress not later than 3 months before the completion of each demonstration project that includes the findings of the evaluation and recommendations with respect to—
(1)expansion of the demonstration project to additional States and sites; and
(2)the broader implementation of approaches identified as being successful in advancing quality and performance in the delivery of medical assistance provided to children under this title and title XXI.
(g)WaiverThe Secretary may waive the requirements of this title and title XXI to the extent necessary to carry out the demonstration projects under this section.
(h)Amounts paid to a StateAmounts paid to a State under this section—
(1)shall be in addition to Federal payments made to the State under section 1903(a);
(2)shall not be used for the State share of any expenditures claimed for payment under such section; and
(3)shall be used only for expenditures of the State for participating in the demonstration projects, or for expenditures of providers in participating in the demonstration projects, including—
(A)administrative costs of States and participating providers (such as costs associated with the design and evaluation of, and data collection under, the demonstration projects); and
(B)such other expenditures that are not otherwise eligible for reimbursement under this title or title XXI as the Secretary may determine appropriate.
(i)AppropriationThere are authorized to be appropriated and there are appropriated, for the purpose of carrying out this section, to remain available until expended $10,000,000 for each of fiscal years 2008 through 2012..
202.Report by the comptroller general on design and implementation of a demonstration project evaluating existing quality and performance measures for children’s inpatient hospital services
(a)In generalNot later than 12 months after the date of enactment of this Act, the Comptroller General of the United States (in this section referred to as the Comptroller General) shall submit a report to Congress containing recommendations for the design and implementation of a demonstration project to evaluate the suitability of existing quality and performance measures for children’s inpatient hospital services for public reporting, differentiating quality, identifying best practices, and providing a basis for payment rewards.
(b)Development of recommendationsIn developing the recommendations submitted under subsection (a), the Comptroller General shall accomplish the following:
(1)Consider which agency within the Department of Health and Human Services should have primary responsibility and oversight for such a demonstration project.
(2)Determine a sufficient number of participating hospitals and volume of children’s cases, given existing measures that might be chosen for evaluation under such a demonstration project.
(3)Determine the number of States and variety of geographic locations that may be required to conduct such a demonstration project.
(4)Describe alternatives for administering and directing funding for such a demonstration project, taking into consideration the potential involvement of multiple States, State plans under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), and State child health plans under title XXI of such Act (42 U.S.C. 1397aa et seq.). Such description shall be included in the recommendations submitted under subsection (a).
(5)Determine requirements for consistency in measures, metrics, and risk adjustment for such a demonstration project, across hospitals and across State lines.
(6)Consider the infrastructure requirements involved in public reporting of quality and performance measures for children’s inpatient hospital services at the national and State levels, including the requirements involved with respect to maintaining such measures and data.
(7)Estimate the cost of undertaking such a demonstration project.
(c)Suggestion of existing measures for evaluation under the demonstration project
(1)In generalThe report submitted under subsection (a) shall include suggestions for existing measures to be evaluated under the demonstration project recommended in such report, including, to the extent feasible, measures with respect to—
(A)high volume pediatric inpatient conditions;
(B)high cost pediatric inpatient services;
(C)pediatric conditions with predicted high morbidities; and
(D)pediatric cases at high risk of patient safety failures.
(2)Suggested measuresThe measures suggested under paragraph (1) shall be measures representing process, structure, patient outcomes, or patient and family experience—
(A)that are evidence-based;
(B)that are feasible to collect and report;
(C)that include a mechanism for risk adjustment when necessary; and
(D)for which there is a consensus within the pediatric hospital community or a consensus determined by a voluntary consensus standards setting organization involved in the advancement of evidence-based measures of health care.
(3)ConsultationIn determining the existing measures suggested under paragraph (1), the Comptroller General shall consult with representatives of the following:
(A)National associations of pediatric hospitals and pediatric health professionals.
(B)Experts in pediatric quality and performance measurement.
(C)Voluntary consensus standards setting organizations and other organizations involved in the advancement of consensus on evidence-based measures.
(D)The Department of Health and Human Services, States, and other purchasers of health care items and services. 
 
